Citation Nr: 0304972	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  99-14 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for a disability manifested 
by numbness of the extremities (other than peripheral 
neuropathy due to diabetes mellitus), claimed as due to Agent 
Orange exposure.

(The issue of entitlement to service connection for post-
traumatic stress disorder will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1967 to June 
1968, including service in Vietnam.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 1998 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).  The Board remanded the case for 
additional development in March 2001.  The requested 
development has since been completed, and the case had been 
returned to the Board for further appellate review.  

The Board notes that in a decision of July 2001, the RO 
granted service connection for diabetes mellitus with mild 
peripheral neuropathy and hypertensive vascular disease.  The 
veteran's representative has indicated in a written statement 
dated in November 2002 that this action "partially 
resolved" the claim for service connection for numbness of 
the extremities.  As the veteran has not indicated that his 
claim was fully resolved by that rating decision, the Board 
concludes that the issue of service connection for a 
disability manifested by numbness of the extremities, claimed 
as due to Agent Orange exposure remains on appeal.  As 
service connection has already been granted for any 
peripheral neuropathy which is attributable to diabetes 
mellitus, the Board will limit its consideration to numbness 
from disorders other than the diabetes mellitus.   The Board 
also notes that in the same statement the representative 
indicated that he believed the veteran should be granted a 
separate rating for each affected extremity.  That claim has 
not been addressed by the RO and has not been developed for 
appellate review.  Accordingly, the Board refers that matter 
to the RO for any appropriate action.

The Board is undertaking additional development on the issue 
of service connection for post-traumatic stress disorder 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (now codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing that issue.


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.

2.  There is no evidence of acute or subacute peripheral 
neuropathy, and the veteran's currently diagnosed numbness of 
the extremities is not recognized by VA as causally related 
to exposure to herbicide agents used in Vietnam.

3.  The preponderance of the evidence shows that the current 
numbness of the extremities was not manifested until many 
years after service and is not related to active duty service 
or any incident therein.


CONCLUSION OF LAW

A disability manifested by numbness of the extremities (other 
than peripheral neuropathy due to diabetes mellitus) was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the appellant informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The SOC and SSOC considered the merits of the 
substantive issue.  The communications provided the appellant 
with an explanation of what evidence was to be provided by 
the appellant and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The SOC and SSOC advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the appellant with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing service 
connection have remained unchanged despite the change in the 
law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded a VA examination.  He has had a hearing.  
The Board does not know of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claims.  The Board finds that the evidence 
of record provides sufficient information to adequately 
evaluate the claims.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

With respect to the claim that the veteran has a disorder 
which is due to exposure to Agent Orange in service, the 
Board notes that his records of service show that he had 
service in Vietnam, so exposure to Agent Orange and other 
herbicide agents may be presumed.  For purposes of 
establishing service connection for a disability or death 
resulting from exposure to an herbicide agent, including a 
presumption of service-connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C. § 
1116(f). 

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes chloracne or other 
acneform disease consistent with chloracne, Type 2 (adult 
onset) diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6).

A note associated with 38 C.F.R. § 3.309(e) provides that the 
term acute and subacute peripheral neuropathy  means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  See Brock  v. Brown, 10 Vet. App. 155, 
162 (1997).  If a disorder is not listed in 38 C.F.R. 
§ 3.309(e), the presumption of service connection related to 
Agent Orange is not available.  See McCartt v. West, 12 Vet. 
App. 164 (1999).

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 
(2002).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran contends that he is entitled to service-
connection for numbness of the extremities, as he believes 
that all these disabilities are causally related to inservice 
Agent Orange exposure.

The veteran's service medical records do not contain any 
reference to numbness of the extremities except a service 
record dated in April 1968 which shows that the veteran 
reported that he felt numb, and a report from a Naval 
Hospital dated in May 1968 which shows that the veteran 
reported multiple symptoms such as feeling tense, and having 
recurrent hot flashes, dizzy spells, and tingling and 
numbness in his finger tips and around his mouth.  
Significantly, however, it was noted that upon admission to 
the hospital, physical and neurological examinations were 
within normal limits.  The only diagnosis was emotionally 
unstable personality.  Similarly, the report of a medical 
examination conducted in June 1968 for the purpose of the 
veteran's separation from service shows that clinical 
evaluations of his upper extremities, lower extremities, and 
neurological features were normal. 

There is no evidence of an organic disease of the nervous 
system within a year after separation from service.  The 
report of a neuropsychiatric examination conducted by the VA 
in September 1968 does not contain any references to numbness 
of the hands or feet.  

The first medical evidence of numbness is dated several years 
after separation from service.  Private treatment records 
dated in April 1988 show that the veteran was treated for 
right arm C6 radiculopathy.  Private medical treatment 
records dated in 1990 show that the veteran reported his left 
hand went to sleep, and he subsequently underwent a carpal 
tunnel release.  Other private records dated in 1990 show 
that he reported having numbness and pain going down his left 
thigh, and was found to have a chronic lumbosacral strain.  A 
hospital discharge summary dated in December 1990 shows that 
the veteran had severe back pain, bilateral leg radicular 
pain, neck pain and numbness and weakness of the hands.  The 
discharge diagnoses were lumbar radiculopathy, cervical 
radiculopathy, meningitis, and diabetes.  The report of a 
mental disorders examination conducted by the VA in February 
1995 shows that the diagnoses included chronic pain from 
cervical and lumbar herniated disks and bilateral carpal 
tunnel.  None of the records contain any medical opinion 
linking the disorders to service. 

During a hearing held before the undersigned Member of the 
Board in January 2001, the veteran testified that he had 
numbness in his hands which had not been present prior to 
service.  

The report of a joints examination conducted by the VA in 
April 2001 shows that the veteran gave a history of having 
numbness in his hands when he left service in 1968, and that 
this was later diagnosed as carpal tunnel syndrome.  He also 
had a history of a work injury in 1992.  He reported having 
periodic numbness down the back of both of his legs since 
that time.  On neurologic examination, sensation to touch and 
pinprick was present in both hands.  Reflexes in the lower 
extremities were normal.  The spine had marked limitation of 
motion.  The diagnosis was intact numbness in all four distal 
extremities with apparently normal neurological findings.  
The examiner concluded that the numbness could be related to 
several things, including carpal tunnel syndrome, 
radiculopathy from the lumbar discs, diabetes, or Agent 
Orange.  The Board notes that an opinion that a disorder 
could be related to service is not enough to support the 
claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(holding that a physician's statement that a service-
connected disorder "may or may not" have prevented medical 
personnel from averting the veteran's death was not 
sufficient to support a claim); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996) (holding that a general and inconclusive 
statement about the possibility of a link was not 
sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  

Finally, the report of a general medical examination 
conducted by the VA in April 2001 shows that the examiner 
concluded that:

It is impossible to attribute the neuropathy 
specifically to Agent Orange Exposure.  Neuropathy 
is associated with diabetes.  The patient also has 
had surgery for carpal tunnel syndrome which can 
cause numbness.  Also has a history of cervical 
disc disease and bacterial meningitis, any of which 
might be considered a possible etiology for the 
neuropathy.

Notwithstanding the contentions of the veteran to the 
contrary, and after a careful review of the file, the Board 
finds that there is no post service clinical evidence of a 
diagnosis consistent with Agent Orange exposure.  The claimed 
disorder does not fit the description of acute or subacute 
peripheral neuropathy, and is not a disease which warrants 
service connection on a presumptive basis for exposure to 
Agent Orange under 38 C.F.R. § 3.309.  Because it is not 
included in the list of the diseases for which presumptive 
service connection on the basis of Agent Orange exposure is 
warranted, the claim may not be granted on a presumptive 
basis.

Moreover, the claim must be denied on a direct basis because 
there is no medical opinion, or other competent evidence, 
linking the current disorders with any in-service occurrence 
or event.  Specifically, there was no objective evidence of 
any such disorder in service, nor has any medical examiner 
attributed the current conditions to the veteran's active 
service, nor did they indicate evidence that they were of 
long standing duration.  Thus, a direct causal link between 
the veteran's claimed disorder and exposure to Agent Orange 
or active duty service has not been demonstrated.  

The mere contentions of the veteran, no matter how well-
meaning, without supporting medical evidence that would 
etiologically relate his claimed disabilities with an event 
or occurrence while in service, will not support his claim.  
The Court has held that lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992). 

In summary, there is no evidence of acute or subacute 
peripheral neuropathy, and the veteran's currently diagnosed 
numbness of the extremities is not recognized by VA as 
causally related to exposure to herbicide agents used in 
Vietnam, nor is it shown to be etiologically or causally 
related to active duty service or any incident therein.  
Accordingly, the Board finds that a disability manifested by 
numbness of the extremities, claimed as due to Agent Orange 
exposure was not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service.


ORDER

Service connection for a disability manifested by numbness of 
the extremities (other than peripheral neuropathy due to 
diabetes mellitus), claimed as due to Agent Orange exposure 
is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

